Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Megan B. Doughty on 3/8/2022.
The application has been amended as follows: 
Claim 1: A method of forming a projection on an inner peripheral surface of a work having a tubular shape, the method comprising: 
forming a first bank by laser metal deposition such that the first bank surrounds a projection forming region on the inner peripheral surface of the work, the first bank including a pair of beads opposed to each other [[in]] along an axial direction of the work, the projection forming region having a ring shape that is continuous in a circumferential direction of the work; 
forming a first layer on the projection forming region by the laser metal deposition such that the first layer covers the first bank; 
laminating at least one first height raising layer on the first layer by the laser metal deposition; 
forming a second bank by the laser metal deposition along a peripheral edge of the at least one first height raising layer; 
forming an intermediate base layer on the at least one first height raising layer by the laser metal deposition such that the intermediate base layer covers the second bank; and 
laminating at least one second height raising layer on the intermediate base layer by the laser metal deposition.
Claim 7: The method according to claim 1, wherein a bead constituting the first layer and located right above a bead of the pair of beads constituting the first bank is formed so as to cover at least a top of the bead of the pair of beads constituting the first bank.
Claim Interpretation
It is noted that the presumption that a term is given its ordinary and customary meaning may be
rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 211.013
	Claim 1 recites “the first bank surrounds a projection forming region.” The broadest reasonable interpretation of “surround” is that the bank forms around the border of the projection region in a two-dimensional plane. The projection forming region has a ring shape that is continuous. When viewing the projection forming region with cylindrical coordinates, the ring region has two parallel borders along the two-dimensional height-azimuth plane, and therefore, two parallel beads sandwiching the sides of the ring can be considered as “surrounding.”
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “Forming a projection on an inner peripheral surface of a work having a tubular shape…the first bank surrounds a projection forming region…the first bank including a pair of beads opposed to each other in an axial direction of the work.”
Henn (US 20140124483) discloses metal deposition around the exterior of a cylindrical shaft but does not disclose forming a projection in an inner peripheral surface. Henn discloses a series of beads layered on top of each other to form a ring shape projection around the shaft. However, Henn does not disclose first depositing a first bank which surrounds the projection forming region and then a first layer.
Tsuji (US 20170120385) discloses metal deposition around the interior of a tubular flange and depositing layers of beads in an order, and in one embodiment, in a serpentine path in the projection region. However, Tsuji does not disclose depositing a first bank which surrounds a projection forming region and then depositing a first layer.
Shimohata (US 20050109818) discloses metal deposition in a projection region and layering each bead in an order. However, Shimohata does not disclose depositing a first bank which surrounds a projection forming region and then depositing a first layer.
None the limitations of claim 1 discussed above is disclosed or taught in the prior art, and one of ordinary skill in the art would not be motivated to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761